Order entered November 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01224-CV

                    LAKEPOINTE PHARMACY #2, ET AL., Appellants

                                               V.

                       FORNEY DEERVAL, LLC, ET AL., Appellees

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 90632-422

                                           ORDER
       Before the Court is the November 15, 2019 second request of Donna Gehl, Official Court

Reporter for the 422nd Judicial District Court, for a forty-five day extension of time to file the

reporter’s record. We GRANT the request to the extent that the reporter’s record shall be filed

by December 18, 2019. See TEX. R. APP. P. 35.3(c). We caution Ms. Gehl that further extension

requests will be disfavored.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE